DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 52-73 filed and preliminary amended on 11/30/2020 are pending and being examined. Claims 52, and 62 are independent form.

Priority
3.	This application is a CON of 15/924,928 filed 03/19/2018, now PAT 10,885,315.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 52-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 10,885,315 describe the same invention. Specifically, each of the claimed inventions of the instant application is broader than the corresponding invention claimed by U.S. Patent No. 10,885,315. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/106,900
U.S. Patent No. 10,885,315
52. (New) A method for warning a user that media assets associated with another user depict the user in a state undesirable to the user, the method comprising: determining that each of a plurality of media assets associated with a first user includes a depiction of a second user; accessing, at a remote server, an undesired depiction data structure comprising one or more undesired depiction entries, wherein each undesired depiction entry represents one or more depictions of the second user with at least one visual or auditory characteristic of the second user that the second user has previously indicated as undesirable; retrieving, from the plurality of media assets, a plurality of depictions of the second user; comparing, for each media asset within the plurality of media assets, each depiction of the plurality of depictions with each of the one or more undesired depiction entries; determining, based on the comparing, whether any of the one or more undesired depiction entries match any depiction of the plurality of depictions; in response to determining that any of the one or more undesired depiction entries match any depiction of the plurality of depictions, storing an indication of each depiction of the plurality of depictions that matches any of the one or more undesired depiction entries; and generating a notification to the second user indicating that one or more depictions of the second user in the plurality of media assets match the one or more undesired depiction entries.

1. A method for warning a user that media assets associated with another user depict the user in a state undesirable to the user, the method comprising: determining that each of a plurality of media assets associated with a first user includes a depiction of a second user; transmitting a request, to a remote server, for one or more undesirable depiction entries, wherein each depiction entry is associated with an undesirable keyword indicating one or more undesirable visual expressions of the second user; receiving, in response to the request, the one or more undesirable depiction entries; retrieving, from the plurality of media assets, a plurality of depictions of the second user, wherein each of the plurality of depictions is associated with a depiction keyword; comparing, for each media asset within the plurality of media assets, each depiction keyword associated with each of the plurality of depictions with each undesirable keyword associated with each of the one or more undesirable depiction entries; determining, based on the comparing, whether any of the one or more undesirable depiction entries match any depiction of the plurality of depictions; in response to determining that any of the one or more undesirable depiction entries match any depiction of the plurality of depictions, storing an indication of each depiction of the plurality of depictions that matches any of the one or more undesirable depiction entries; and generating a notification to the second user indicating that one or more depictions of the second user in the plurality of media assets match the one or more undesirable depiction entries.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 52-58, 61-68, and 71-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henne et al (“SnapMe if You Can: Privacy Threats of Other Peoples’ Geo-tagged Media and What We Can Do About It”, ACM, 2013, hereinafter “Henne”). 

Regarding claim 52, Henne discloses a method for warning a user that media assets associated with another user depict the user in a state undesirable to the user (the SnapMe privacy watchdog service; see section 6),, the method comprising: determining that each of a plurality of media assets associated with a first user includes a depiction of a second user  (the SnapMe watchdog determines/checks whether the “uploaded photo” taken by the cameraman (the first user) includes the textual private information (e.g., “location, street, …, see section 2.4, par.2, lines 3-5) of “User 2” (the second user) who is a registered people; see fig.6 and section 6.1, para.2); accessing, at a remote server, an undesired depiction data structure comprising one or more undesired depiction entries, wherein each undesired depiction entry represents one or more depictions of the second user with at least one visual the SnapMe watchdog “checks if the location has been marked as private by a user”, wherein private information including photos and textual location are stored in the webserver; see fig.6, and section 6.1.1; see Figure 1); 
retrieving, from the plurality of media assets, a plurality of depictions of the second user (the watchdog extracts “the location information” from a photo where the photo was taken”; see section 6.1.1, para.1); comparing, for each media asset within the plurality of media assets, each depiction of the plurality of depictions with each of the one or more undesired depiction entries (the watchdog checks/compares “if a photo is taken in a user’s privacy area” defined by the user and stored in metadata file format; see section 6.1.1, para.1); determining, based on the comparing, whether any of the one or more undesired depiction entries match any depiction of the plurality of depictions; in response to determining that any of the one or more undesired depiction entries match any depiction of the plurality of depictions, storing an indication of each depiction of the plurality of depictions that matches any of the one or more undesired depiction entries (wherein the privacy information including location information including “static privacy area” defined by the user 2 are stored in database in metadata file format; see fig.1 and section 2.4, para.1—para.2; see section 6.1.1); and generating a notification to the second user indicating that one or more depictions of the second user in the plurality of media assets match the one or more undesired depiction entries (if the location information extracted from the photo is within (matched with) the “static privacy area” defined by user 2 and stored in the metadata file format, then user 2 will be notified; see sec. 6.1.1, par.1, and para.3).

Regarding claim 53, 63, Henne discloses, wherein transmitting the request, to the remote server, for the one or more depiction entries comprises: retrieving a user identifier associated with the second user; generating a query for the one or more depiction entries, wherein the query includes the user identifier; and transmitting the query to the remote server (wherein the privacy information comprises the name and location of a registered user and are stored in metadata file format; see fig.1 and section 2.4, para.1—para.2).

Regarding claim 54, 64, Henne discloses, wherein receiving, in response to the request, the data structure comprising the one or more depiction entries comprises receiving one or more depiction entry keywords that are associated with each of the one or more depiction entries (wherein the privacy information comprises the name, location,… and keywords of a registered user and are stored in metadata file format; see fig.1 and section 2.4, para.1—para.2).

Regarding claim 55, 65, Henne discloses, wherein retrieving, from the plurality of media assets, the plurality of depictions of the second user comprises extracting, using an image analysis algorithm, one or more media asset depiction keywords from each depiction of the plurality of depictions (wherein the description and location are extracted from the image/photo of a user; see, e.g., section 4, para.2, lines 7-12).

Regarding claim 56, 66, Henne discloses, wherein comparing, for each media asset within the plurality of media assets, each depiction of the plurality of depictions with each of the one or more depiction entries comprises comparing each keyword of the one or more media asset depiction keywords with each keyword of the one or more depiction entry keywords (if the textual/keyword location information embedded in the photo is within the textual/keyword location information including “static privacy area” defined by the user 2 and stored in metadata file format, the “he”, “user 2” will be notified; see section 6.1.1, para.1, and para.3.).

Regarding claim 57, 67, Henne discloses, wherein determining, based on the comparing, whether any of the one or more depiction entries match any depiction of the plurality of depictions comprises determining, based on comparing each keyword of the one or more media asset depiction keywords with each keyword of the one or more depiction entry keywords, whether one or more entry depiction keywords match one or more media asset depiction keywords (wherein the location information includes keywords country, state, city, and etc., thus the co-location check includes keywords comparison; see section 6.1.1, para.1, and para.3; see “key words” section 4, para.2, lines 7-12).

Regarding claim 58, 68, Henne discloses, further comprising: retrieving a pre-determined action that the second user indicated to be performed in response to determining that one or more depictions of the second user in the plurality of media assets match the one or more depiction entries (this feature is disclosed in many places in the method in Henne, e.g., checks whether “the dynamic approach” is “enabled” or “disabled”; see section 6.1.1, para.2); and performing the pre-determined action on each depiction of the plurality of depictions that matches any of the one or more depiction entries (if “the dynamic approach” is “enabled”, the watchdog will perform “location based service (LLB)” on the photo; see section 6.1.1, para.2, and “watchdog w/LBS” in fig.7).

Regarding claim 61, 71, Henne discloses, wherein receiving, in response to the request, the data structure comprising the one or more depiction entries comprises receiving one or more identifiers, wherein each of the one or more identifiers is associated with a pre-defined undesirable depiction (wherein the privacy information including the location information (such as “static privacy area”) marked by the user 2 are stored in metadata file format, and the watchdog checks/compares “if a photo is taken in a user’s privacy area” defined by the user and stored in metadata file format; see fig.1 and section 2.4, para.1—para.2; see section 6.1.1).

Regarding claim 62, claim 62 is an inherent variation of claim 52, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 52.

Regarding claim 72, 73, Henne discloses, wherein the one or more depictions of the second user with the at least one visual or auditory characteristic of the second user that the second user has indicated as undesirable comprise a depiction of the second user engaging in a specific action (wherein the private “texture location” information of user 2 includes the photo of a registered user taken “at a specific time and place”, e.g., at “an event like a festival or protest”; see section 6.1.2).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 59-60 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Henne et al (“SnapMe if You Can: Privacy Threats of Other Peoples’ Geo-tagged Media and What We Can Do About It”, ACM, 2013, hereinafter “Henne”). 

Regarding claim 59, 69, Henne discloses, determining whether the second user indicated one or more pre-determined actions to be performed based on determining that a depiction of the plurality of depictions matches any of the one or more depiction entries (if “the dynamic approach” is “enabled”, the watchdog will perform “location based service (LLB)” on the photo; see section 6.1.1, para.2, and “watchdog w/LBS” in fig.7). Henne does not explicitly discloses: in response to determining that the second user did not indicate the one or more pre-determined actions to be performed, generating for display one or more actions that the second user may select to be performed. However, the spirit and the purpose of SnapMe in Henne is to help users to control the flood of potentially infringing or interesting media. Therefore, it would be obvious and straightforward for one of ordinary skill in the art to generate for display one or more actions and allow the second to select to be performed if the second user did not indicate the one or more pre-determined actions to be performed. Doing so is to “help users to control the flood of potentially infringing or interesting media” and allow users to be aware of “privacy threat” from social network services (Henne, see Abstract).

Regarding claim 60, 70, Henne does not explicitly disclose “storing…a start time of the depiction within the video…and end time of the depiction within the video” as recited in the claim. However, Henne simultaneously recites the terms “photos” (or “images”) and “videos” throughout the document, see abstract, line5; section 1, para.4, line 4; and section 2.3, para.1, lines 6-7. In other words, the term “media” in Henne comprises “photos” and “videos”. It would have been obvious for one of ordinary skill in the art to know that a “photo” or “image” can be generated from a video starting time 1 and ending time 2. Doing so is to apply SnapMe to videos. Thus, the claimed invention is an obvious variation of the SnapMe in Henne.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/16/2022